DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-6 recite an apparatus, claims 17-19 recite a method (i.e. a process such as an act or series of steps), and claim 20 recite a computer program product and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 17, and 20 recite: a method comprising: Aggregate, a plurality of different assessment results based on a plurality of assessments for a user, each of the plurality of assessment results describing 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally determine an evaluation or metric of a job candidate based on their responses to a series of questions as well as gather information from various sources such a plurality of characteristic assessments. A person could have also mentally aggregated the results of a variety of assessment tests and use those results to match an individual with a job position or a company looking to hire somone. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about job applicants from various sources such as how a candidate responds to questions and using that information to assess their performance for determining a person’s characteristics or qualities. Examiner find the claims to be similar to an example the courts have identified as being a certain Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: an apparatus, comprising: a processor; a memory that stores code executable by the processor, and a central repository.
Claim 17: a central repository.
Claim 20: a computer program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code, in a central repository.
The additional element of a non-transitory computer readable medium including a computer readable instructions that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-16 and 18-19 further narrow the abstract idea recited in the independent claims 1, 17, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to send information such as requests for permission to view information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to use recruiting systems to gather and evaluate candidate information and characteristics from a plurality of sources (see specification [0003]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-6, 8-9, 14-16, and 18 are directed towards further narrowing the abstract idea of evaluating a job applicant based on a series of assessments and matching a job applicant to a job opportunity.
Dependent claims 7 and 10 are directed to further narrowing the abstract idea of matching a user to other users and opportunities in a surrounding area.
Dependent claims 11-13 are directed towards further narrowing the abstract idea of generating a press kit or a profile with the aggregated assessment results of a user.

Claim 4 recites a central repository; claim 5 recites a graphical dashboard; and claim 7 recites a location sensor, however each of these claim limitations are directed towards a merely limitations that recite “apply it” or using a known technology to perform the abstract idea.  

Therefore, claims 1-20 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (US 2015/0379453).
Claims 1, 17, and 20: Myers discloses (Claim 1) an apparatus, comprising: a processor; a memory that stores code executable by the processor to: (Claim 17) a method comprising: (Claim 20) a computer program product comprising a computer readable storage medium that stores code executable by a processor, the executable code comprising code to: Aggregate, in a central repository, a plurality of different assessment results based on a plurality of assessments for a user, each of the plurality of assessment results describing different traits of the user (Paragraph [0018]; [0022]; [0031]; Fig. 3, a system used by an organization includes a database for use in acquiring and maintaining database tables and records. Specifically, the database includes a plurality of employee records and a plurality of job seeker records. Employee record tables further include a column relating to a performance score. Employee record tables further include a column relating to communication style, team building, and job specific behavior assessment. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test, including but not limited to “DISC” style testing. The test may be of the form of a behavior analysis test, a general assessment test, or any other test or combination of tests directed to the personality, mentality, or behavior of the job seeker. The results of this testing may be entered into a database and used for determining success indicators for a job seeker). Determine where one or more of the user's traits overlap based on the different assessments for the user (Paragraph [0031-0033]; Fig. 5, the system may be configured to administer a test to the job seeker to acquire additional information or assess the job seeker. The test may be of the form of a personality test, a general assessment test, or any other test or combination of tests directed to the personality, mentality, or behavior of the job And match the user to one or more personalized opportunities determined for the user based on the overlapping traits and one or more characteristics of the opportunities (Paragraph [0021]; [0029]; [0031]; [0037]; Figs. 3 and 6, employment position records may be represented by an employment position records table within the database. Any relevant data relating to employment positions within an organization may be recorded within the employment position record table. The recited techniques and methods may be used to help evaluate job seekers for an employment position at an organization. A system used by an organization includes a database for use in acquiring and maintaining database 
Claim 9: Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to: include the user in one or more groups with other users; and determine one or more traits of the one or more groups based on the individual traits of each user in the one or more groups according to the assessment results for each user (Paragraph [0032-0034]; Figs. 5 and 6, a method for evaluating employees in an organization as well as a job seeker for an employment position. The method determines which variables in a variable pool are significant predictors of performance and flags these variables for inclusion. Variables within the data equate to all of the data points collected on employees within an organization over the lifetime of employment. After the method determined which variables in the variable pool should be included within the first set of variables the method proceeds to convert the first set 
Claim 11: Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to generate an electronic press kit for the user that describes the user’s traits as determined based on the assessment results, the electronic press kit publicly accessible over a data network (Paragraph [0006]; [0018]; [0029-0031]; Fig. 4, the invention may provide a system comprising; a database, wherein the database includes a plurality of data records, wherein a first data record in the plurality of data records represents a current employee at an organization, a performance score for the current employee, a success indicator, and a pool of variables associated with the current employee. The system is used by an organization and includes a database for us in acquiring and maintaining a database tables and records (press kit). Job seeker records may be embodied in a job seeker records table within a database. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The standard information is captured and passed to a database for storage. The system may then be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test. The results of this testing may be entered into the database and used within second set of employment metrics for determining a success indicator for the job seeker).
Claim 12: Myers discloses the apparatus as per claim 1. Myers further discloses wherein the electronic press kit comprises a digital portfolio for showcasing items related to the user's traits as determined by the user's assessment results (Paragraph [0006]; [0018]; [0029-0031]; Fig. 4, the invention may provide a system comprising; a database, wherein the database includes a plurality of data records, wherein a first data record in the plurality of data records represents a current employee at an organization, a performance score for the current employee, a success indicator, and a pool of variables associated with the current employee. The system is used by an organization and includes a database for us in acquiring and maintaining a database tables and records (press kit). Job seeker records may be embodied in a job seeker records table within a database. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The standard information is captured and passed to a database for storage. The system may then be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test. The results of this testing may be entered into the database and used within second set of employment metrics for determining a success indicator for the job seeker. (The examiner notes that the broadest reasonable interpretation of a digital portfolio that presents items relating to a user’s traits as determined by an assessment would include a display of a database or record or profile that presents the success indicators for a job seeker based on the results of testing as disclosed by Myers)).
Claim 15: Myers discloses the apparatus as per claim 1. Myers further discloses the one or more personalized opportunities include a job, an internship, a service project, an internal promotion, an informational interview, a job shadow program, a mentorship program, an education program, an apprenticeship, and a scholarship (Paragraph [0007] the invention may provide a method of evaluating a job seeker for an employment position at an organization).
Claim 16: Myers discloses the apparatus as per claim 1. Myers further discloses wherein the plurality of assessments is selected from the group consisting of a DISC assessment, a StrengthsFinder assessment, and a Self-Directed Search assessment (Paragraph [0031] in general the job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker. The test may be of the form of a personality test, including but not limited to “DISC” style testing).

Claims 1, 9, 11, 15-17, and 20 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Lahti (US 2016/0283905).
Claims 2 and 18: Myers discloses the apparatus as per claim 1 and the method as per claim 17. However, Myers does not disclose wherein the one or more personalized opportunities are determined according to O*NET codes that correspond to the user's overlapping traits.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches wherein the one or more personalized opportunities are determined according to O*NET codes that correspond to the user's overlapping traits
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities at taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 4: Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to: aggregate opportunities offered by one or more organizations in the central repository (Paragraph [0018]; [0022]; [0031]; Fig. 3, a system used by an organization includes a database for use in acquiring and maintaining database tables and records. Specifically, the database includes a plurality of employee records and a plurality of job seeker records. Employee record tables further include a column relating to a performance score. Employee record tables further include a column relating to communication style, team building, and job specific behavior assessment. In general, job seekers typically provide some amount of information to an organization when applying for an employment position. The system may be configured to administer a test to the job seeker to acquire additional information. The test may be of the form of a personality test, including but not limited to “DISC” style testing. The test may be of the form of a behavior analysis test, a general assessment test, or any other test or combination of tests directed to the personality, 
However, Myers does not disclose and organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches and organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities (Paragraph [0212] job profiling by JobMatch is based on the O*Net job classification and information about context variables. The information entered by the user is compared against a database which contains job profiles for a large number of jobs. Data mining techniques are used to provide estimations of the most likely job profiles). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities at taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 6: Myers discloses the apparatus as per claim 1. Myers further discloses wherein the code is executable by the processor to receive a query from an organization for searching the central repository for one or more candidates who match one or more opportunities provided by the organization (Paragraph [0019-0020]; [0031]; Fig. 1, the 
However, Myers does not disclose the query comprising an O*NET code associated with the one or more opportunities.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches the query comprising an O*NET code associated with the one or more opportunities (Paragraph [0212] job profiling by JobMatch is based on the O*Net job classification and information about context variables. The information entered by the user is compared against a database which contains job profiles for a large number of jobs. Data mining techniques are used to provide estimations of the most likely job profiles). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of organize the opportunities in the central repository by one or more O*NET codes for each of the opportunities at taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 13: Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to export the user's data in the central repository to one or more organizations in response to the user providing consent to export their user data such that changes made to the data in the central repository are pushed to one or more organizations that have opted-in to receive data updates.
In the same field of endeavor of matching job applicant based on assessment testing Lahti teaches wherein the code is executable by the processor to export the user's data in the central repository to one or more organizations in response to the user providing consent to export their user data such that changes made to the data in the central repository are pushed to one or more organizations that have opted-in to receive data updates (Paragraph [0088]; [0225]; [0234-0236]; [0245-0249]; Fig. 9, a system wherein jobs or roles are deconstructed into their components aligned to competencies and the results used to determine how best to assess candidates for particular jobs or roles. A system is preferably based on a large database of candidate assessments and also on a database of candidate assessments of candidate performance when actually in the roles. The job profile is combined with user preferences, information about predictors, and validation information. For each assessment combination relevant figures are computed. The suggested solutions and relevant figures are updated in real-time as the user changes their preferences. Having access to this information in real-times gives the user unique decision power to select the optimal combination of assessments. The user can add content from the entire assessment portfolio to 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to export the user's data in the central repository to one or more organizations in response to the user providing consent to export their user data such that changes made to the data in the central repository are pushed to one or more organizations that have opted-in to receive data updates as taught by Lahti (Lahti [0212]). With the motivation of helping to match a job candidate to an ideal position they are qualified for (Lahti [0002]).
Claim 14: Modified Myers discloses the apparatus as per claim 13. Myers further discloses wherein the code is executable by the processor to integrate with enterprise resource planning and business intelligence systems for the one or more organizations to present users who match with internal opportunities at the one or more organizations based on the assessment results for the users (Paragraph [0029-0031]; Figs. 3-4, the .

Claims 3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of McGovern (US 2006/0229902).
Claims 3 and 19: Myers discloses the apparatus as per claim 1 and the method as per claim 17. However, Myers does not disclose wherein the code is executable by the processor to: match the user to a professional associated with an organization offering the one or more personalized opportunities based on the user’s traits being similar to the professional’s traits; and send a message form the user to the professional indicating the user’s interest in the one or more personalized opportunities.
In the same field of endeavor of matching a job applicant to a position based on attributes McGovern teaches wherein the code is executable by the processor to: match the user to a professional associated with an organization offering the one or more personalized opportunities based on the user’s traits being similar to the professional’s traits; and send a message form the user to the professional indicating the user’s interest in the one or more personalized opportunities (Paragraph Figs. 1 and 2, [0048]; [0110-0112]; [0183]; Fig. 23, the matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. The match-based employment system queues and delivers messages and alerts to seekers. Preferably an alert (e.g. an email, an instant message, a phone call, etc.) is sent to a seeker when candidates with a match score above a threshold have indicated interest in the seeker (or a position offered by the seeker). An email may contain a link which enables seekers to jump directly to match-based employment system user’s interface for the seeker for more details).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: match the user to a professional associated with an organization offering the one or more personalized opportunities based on the user’s traits being similar to the professional’s traits; and send a message form the user to the professional indicating the user’s interest in the one or more personalized opportunities as taught by McGovern (McGovern [0183]). With the motivation of helping to match a job candidate to a 
Claim 5: Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to: receive a message intended for the user from an organization offering at least one of the personalized opportunities, the message comprising information about the personalized opportunity; and deliver the message to the user at a graphical dashboard for the user.
In the same field of endeavor of matching a job applicant to a position based on attributes McGovern teaches wherein the code is executable by the processor to: receive a message intended for the user from an organization offering at least one of the personalized opportunities, the message comprising information about the personalized opportunity; and deliver the message to the user at a graphical dashboard for the user 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: receive a message intended for the user from an organization offering at least one of the personalized opportunities, the message comprising information about the personalized opportunity; and deliver the message to the user at a graphical dashboard for the user as taught by McGovern (McGovern [0183]). With the motivation of helping to match a job candidate to a position and helping an organization find a candidate that best matches their needs (McGovern [0004]).
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Gibbs (US 2017/0323270).
Claim 7: Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the cods is executable by the processor to track the user’s location based on location data received from one or more location sensors for the user, the one or more personalized opportunities selected for the user based at least in part on the user’s location.
In the same field of endeavor of matching a user to job opportunities Gibbs teaches wherein the cods is executable by the processor to track the user’s location based on location data received from one or more location sensors for the user, the one or more personalized opportunities selected for the user based at least in part on the user’s location (Paragraph [0057-0059]; Fig. 8, the mobile 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the cods is executable by the processor to track the user’s location based on location data received from one or more location sensors for the user, the one or more personalized opportunities selected for the user based at least in part on the user’s location as taught by Gibbs (Gibbs [0058]). With the motivation of helping an organization and a job seeker to find matching opportunities in a desired area around them (Gibbs [0002]).
Claim 10: Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to: identify one or more other users who have traits that are similar to the user's traits; and present to the user at least a subset of the one or more other users that are located within a predetermined proximity of the user.
In the same field of endeavor of matching a user to job opportunities Gibbs teaches wherein the code is executable by the processor to: identify one or more other users who have traits that are similar to the user's traits; and present to the user at least a subset of the one or more other users that are located within a predetermined proximity of the user (Paragraph [0022-0023]; [0026]; [0053]; [0059]; Fig. 7, according to the user’s digital smart profile, they may participate and engage in online groups and communities. A business may use the mobile application to invite and engage qualified candidates at company or industry events. The embodiments may also leverage the inherent capabilities of geo-location services of a user’s mobile device and align the user’s skills, competencies and career ambitions with suitable employment opportunities according to user selected filtering criteria and location. The mobile application may suggest additional skills assessments based on profiles of other users which are similar to the user. The mobile application may also suggest user or collaboration groups where the user may interact with like-minded users who possess similar skills and interests. In addition, the geo-locator may detect a geo-location of the mobile device and in the transmitter may transmit the detected location to the management server. The management server may search for available opportunities for the user based on the user’s location information and based on the user’s digital smart profile or the features selected by the user).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: identify one or more other users who have traits that are similar to the user's traits; and present to the user at least a subset of the one or more other users that are located within a predetermined .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2015/0379453) in view of Chuang (US 2013/0275321).
Claim 8: Myers discloses the apparatus as per claim 1. However, Myers does not disclose wherein the code is executable by the processor to: determine staffing agencies that are used by organizations offering the one or more personalized opportunities; and promote the user to the staffing agencies using the user's traits as determined from the one or more assessments.
In the same field of endeavor of providing a platform for connect job applicant to candidate seekers Chuang teaches wherein the code is executable by the processor to: determine staffing agencies that are used by organizations offering the one or more personalized opportunities; and promote the user to the staffing agencies using the user's traits as determined from the one or more assessments (Paragraph [0015-0017]; [0080-0082]; [0085]; Fig. 1A, for agencies, access to new clients can be increased, thereby increasing the quality of provided open job orders. Increased quantity of job orders can allow agencies to target specific job markets matching the agency’s exciting pool of candidates. The talent exchange provides search and matching capabilities to most effectively match candidates to job orders. For agencies, they provided tools to more effectively locate job orders to be filled. For staffing personnel, functionality may be provided that filters the available pool of candidates to find an optimal 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system for evaluating job applicants with a series of personality assessments and combining them into a database to match a user with a job opportunity as disclosed by Myers with the system of wherein the code is executable by the processor to: determine staffing agencies that are used by organizations offering the one or more personalized opportunities; and promote the user to the staffing agencies using the user's traits as determined from the one or more assessments as taught by Chuang (Chuang [0085]). With the motivation of helping an organization to fill open positions using a variety of recruiting resources (Chuang [0006]).
Therefore, claims 2-8, 10, 13-14 and 18-19 are rejected under 35 U.S.C. 103
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Danson (US 2015/0046357) Systems and methods for evaluating job candidates.
Horseman (US 2013/0012788) Systems, computer medium and computer implemented methods for monitoring and improving biometric health of employees.
Wu (US 2015/0310392) Job recommendation engine using a browsing history.
Biddle (US 2016/0071061) System and method for automated creation and validation of physical ability tests for employment assessment.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689